Citation Nr: 0722499	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic response 
residuals to inservice vaccinations.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of frostbite of the right lower extremity.  

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals of frostbite of the left lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
originally had jurisdiction over this appeal.  The 
Manchester, New Hampshire, RO now has jurisdiction over this 
case and forwarded the appeal to the Board.

The issues of entitlement to an initial rating in excess of 
10 percent for residuals of frostbite of the right lower 
extremity; entitlement to an initial rating in excess of 10 
percent for residuals of frostbite of the left lower 
extremity; and entitlement to an initial rating in excess of 
10 percent for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The issue of service connection for "allergic response to 
bovine vaccination" has been reclassified as on the title 
page of this decision.  The Board concludes that this 
reclassification best represents the veteran's intent 
regarding service connection for allergies secondary to 
inservice vaccinations.  (See his February 2004 notice of 
disagreement.)  

This matter was advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900 (2006).



FINDING OF FACT

There is no competent evidence of record showing that the 
veteran currently has allergic response residuals to 
inservice vaccinations or other in service occurrence or 
event.  


CONCLUSION OF LAW

Allergic response residuals of inservice vaccinations were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.380 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a VCAA 
letter dated in December 2003 from the RO specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claim.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  The 
information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, and statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Service connection for diseases of allergic etiology may be 
established where certain elements are met.  See 38 C.F.R. 
§ 3.380.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Background and Analysis

In a February 2004 statement, the veteran asserted that he 
was given numerous vaccinations during service and that he 
was informed that he might develop allergies in the future.  
Subsequently, he did develop an allergy to bovines.  This 
caused him to change his career from being a farmer.  He 
claimed that he was treated for this condition shortly after 
leaving service and at VA facilities over the years.  

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for allergic 
response residuals to inservice vaccinations.  While review 
of the record reflects that the veteran received numerous 
vaccinations during service, to include vaccinations for 
smallpox, triple typhoid, typhus, tetanus, and cholera, 
residuals of such are not indicated during service or 
thereafter.  While post service medical records reflect 
treatment in the early 1990s for sinus congestion and 
rhinorrhea, diagnosed as an upper respiratory infection, 
pharyngitis in 1994, and allergic rhinitis and environmental 
allergies in recent years, for which medication is required, 
no physician has ever asserted that any respiratory 
condition, to include allergies, resulted from inservice 
vaccinations.  Moreover, the veteran never gave a history to 
medical personnel where he claimed that any of these 
conditions resulted from vaccinations.  

While the veteran claims that he was treated for conditions 
related to inservice vaccinations shortly after service and 
by VA in subsequent years (see his February 2004 statement), 
he submitted no such corroborating evidence, and the medical 
records available for review show no such relationship.  

Incumbent on the finding of service connection for a claimed 
disability is a finding that the veteran has the disability 
for which service connection is claimed.  With no evidence 
having been presented to indicate that he has, at any time, 
before, during, or after service, been diagnosed as having an 
allergic response, to include a bovine allergy, as a result 
of inservice vaccinations, the Board finds that the 
preponderance of the evidence of record is against a grant of 
service connection for allergic response residuals of 
inservice vaccinations.  

In conclusion, it is noted that as the Court has stated, VA's 
"duty to assist is not a license for a 'fishing expedition' 
to determine if there might be some unspecified information 
which could possibly support the claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 477 (1992); see also Counts v. 
Brown, 6 Vet. App. 473, 478- 79 (1994).  These Court 
decisions make it clear that VA's duty to assist does not 
include obtaining evidence which does not currently exist.  
The veteran has been accorded ample opportunity to 
substantiate his claim by providing evidence of allergic 
residuals due to inservice vaccinations.  He failed to do so.  
See 38 U.S.C.A. § 5107(a) [a claimant has the responsibility 
to support a claim for benefits].

Moreover, the Board has considered the doctrine of reasonable 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, the Board is unable to identify a 
reasonable basis for granting the veteran's claim.  


ORDER

Service connection for allergic response residuals to 
inservice vaccinations is denied.


REMAND

This appeal ensued following a June 2004 rating decision in 
which service connection was established for PTSD and for 
frostbite residuals of each lower extremity.  The veteran was 
awarded 10 percent disability ratings for each of these 
conditions based on clinical findings primarily from a VA 
examination in May 2004.  In subsequent statements of record, 
the veteran and his representative claim that these 
conditions have increased in severity.  

Treatment records include a VA document from July 2005 which 
reflects complaints of numbness and dysesthesias of the feet.  

Also received by the Board in May 2007 without the veteran's 
wavier of initial consideration by the RO is a January 2006 
statement by a private, licensed psychologist.  He reported 
continued treatment for the veteran's PTSD symptoms to 
include hypervigilance, hypersensitivity, and intrusive 
thoughts.  He also exhibited moderate depression.  The 
psychologist described these manifestations as severe and 
disruptive to his life.  This record is referred to the RO 
for initial review.  See 38 C.F.R. § 20.1304 (2006).  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Moreover, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, supra, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating is 
granted on appeal, nor has the RO requested "that the 
claimant provide any evidence in the claimant's possession 
that pertains to [his] claim."  38 C.F.R. § 3.159(b)(1).  On 
remand, VA must do so.

Based on the foregoing, the Board remands these claims for 
the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson supra, and (2) requests or 
tells the veteran to provide any evidence 
in his possession that pertains to his 
claim.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD or frostbite residuals, on 
appeal.  Any records that are not 
currently included in the clams file 
should be obtained and added to the file.  
With any necessary authorization from the 
veteran, the AMC should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the veteran is to be informed 
of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  The RO should schedule the veteran 
for the appropriate examinations to 
determine the severity of PTSD and 
frostbite residuals of the lower 
extremities.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior and pursuant to 
conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s).  All 
testing deemed necessary should be 
performed.  All findings should be 
reported in detail.  

The examiner who conducts the psychiatric 
examination should specifically 
address/discuss the following:

A.  The VA examiner should assign the 
veteran's PTSD a numerical code under the 
Global Assessment of Functioning (GAF) 
consistent with the criteria in the 
fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM-IV).  Also, an opinion addressing 
the relative degree of industrial 
impairment resulting from his PTSD is 
requested.  Specifically, the examiner 
should describe what types of employment 
activities would be limited due solely to 
the appellant's service-connected PTSD, 
bearing in mind his entire social- 
medical history, particularly, any degree 
of industrial impairment caused by one or 
more nonservice connected disorders.

B.  The VA examiner should also describe 
how the symptoms of the veteran's 
service-connected PTSD affect his social 
capacity, including his ability to 
establish and maintain effective work and 
social relationships.

4.  As noted, the veteran should also be 
afforded a VA examination for the purpose 
of determining the severity of all 
residuals of frostbite of the left and 
right lower extremities.  Following a 
thorough evaluation, during which all 
indicated tests are performed, including 
X-rays, the examiner should:

A) identify all residuals of the in-
service cold injury, including, if 
appropriate, arthralgia, pain, numbness, 
cold sensitivity, tissue loss, nail 
abnormalities, color changes, locally 
impaired sensation, hyperhidrosis, 
osteoporosis, subarticular punched out 
lesions and osteoarthritis;

B) offer an opinion regarding whether 
residuals of the in-service cold injury 
in combination with the veteran's other 
service-connected disabilities render the 
veteran unable to secure and follow a 
substantially gainful occupation; and

C) provide detailed rationale, with 
specific references to the record, for 
the opinions provided.

Note:  The veteran should be given 
adequate notice of the requested 
examinations which includes advising him 
of the consequences of failure to report.  
If he fails to report for either 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

5.  Then, the RO should undertake any 
other indicated development and 
readjudicate the claims based upon a de 
novo review of all pertinent evidence 
with consideration of all applicable 
criteria.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.  .

By this remand, the Board intimates no opinion as to the 
ultimate outcome of any issue on appeal,  No action is 
required of the veteran until he is otherwise notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


